Exhibit 10.2

AMENDMENT NO. 1 TO U.S. SECOND LIEN SECURITY AGREEMENT

This Amendment No. 1 to U.S. Second Lien Security Agreement, dated as of May 26,
2011 (this “Amendment”), is entered into by and among NORCRAFT COMPANIES, L.P.,
a Delaware limited partnership (the “Issuer”), NORCRAFT FINANCE CORP., a
Delaware corporation (the “Co-Issuer” and together with the Issuer, each a
“Pledgor” and collectively, the “Pledgors”), and U.S. BANK NATIONAL ASSOCIATION,
as collateral agent (the “Collateral Agent”).

RECITALS

A. Reference is made to (i) the Indenture dated as of December 9, 2009, by and
among the Pledgors, the Guarantors party thereto from time to time and U.S. Bank
National Association, as trustee (the “Trustee”) and as Collateral Agent,
relating to the Pledgors’ 10 1/2% Senior Secured Second Lien Notes due 2015 (as
amended by the Supplemental Indenture, dated as of May 20, 2011, by and among
the Pledgors, the Guarantor named therein, the Trustee and the Collateral Agent,
and as further amended by the Supplemental Indenture, dated as of May 26, 2011,
by and among the Pledgors, the Guarantor named therein, the Trustee and the
Collateral Agent, collectively, the “Indenture”) and (ii) the U.S. Second Lien
Security Agreement, dated as of December 9, 2009 (the “Security Agreement”),
among the Pledgors, the Guarantors party thereto from time to time and the
Collateral Agent.

B. The Pledgors have issued Add-On Notes pursuant to and in accordance with the
Indenture and have requested that, pursuant to Section 11.5 of the Security
Agreement and Section 9.01 of the Indenture, the Trustee amend the Security
Agreement, as and to the extent set forth in this Amendment and subject to the
terms and conditions set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the Pledgors and the Collateral Agent hereby
agree as follows:

1. Definitions. Except to the extent otherwise specified herein, capitalized
terms used in this Amendment shall have the same meanings ascribed to them in
the Indenture or the Security Agreement (as amended hereby), as applicable.

2. Amendments. Subject to the terms and conditions hereof, the Security
Agreement is hereby amended as follows:

2.1. Section 1.1 (Definitions) of the Security Agreement is hereby amended by
inserting the following new defined terms in clause (c) thereof in the
appropriate alphabetical order:

“Amended Mortgages” shall have the meaning assigned to such term in
Section 3.4(d)(i).

“Existing Mortgages” shall have the meaning assigned to such term in
Section 3.4(d)(i).



--------------------------------------------------------------------------------

“Indenture” shall mean the Indenture dated as of December 9, 2009, by and among
the Pledgors, the Guarantors party thereto from time to time, the Trustee and
the Collateral Agent, relating to the Pledgors’ 10 1/2% Senior Secured Second
Lien Notes due 2015 (as amended by the Supplemental Indenture, dated as of
May 20, 2011, by and among the Pledgors, the Guarantor named therein, the
Trustee and the Collateral Agent, and as further amended by the Supplemental
Indenture, dated as of May 26, 2011, by and among the Pledgors, the Guarantor
named therein, the Trustee and the Collateral Agent, and as further amended or
supplemented from time to time).

“Mortgage Amendments” shall have the meaning assigned to such term in
Section 3.4(d)(i).

“Mortgage Endorsements” shall have the meaning assigned to such term in
Section 3.4(d)(iii).

2.2. Section 3.4 (Real Estate Collateral) of the Security Agreement is hereby
amended by inserting the following new clause (d) immediately after clause
(c) thereof:

“(d) Upon the issuance of the Add-On Notes pursuant to and in accordance with
the Indenture, within ninety (90) days of the date of such issuance (or as soon
as practical thereafter using commercially reasonable efforts), the related
Pledgors shall provide:

(i) Mortgage Amendments. (A) Fully executed counterparts of an amendment to each
existing mortgage, debenture, deed of trust or deed to secure debt by such
Pledgor delivered to the Collateral Agent for the benefit of the Secured Parties
and evidencing the Liens on each Mortgaged Property (collectively, the “Existing
Mortgages”), in each case, with such schedules and including such provisions as
shall be necessary to conform such documents to applicable local law or as shall
be customary under applicable local law (the “Mortgage Amendments,” the Existing
Mortgages, as amended by the Mortgage Amendments, the “Amended Mortgages”) which
Amended Mortgages shall cover each Mortgaged Property, as applicable, and
(B) evidence that counterparts of each Mortgage Amendment have been delivered to
the Title Company for recording in all places to the extent necessary to
effectively create a valid and enforceable Second Priority Lien on the Mortgaged
Property encumbered thereby in favor of the Collateral Agent for the benefit of
the Secured Parties, such Mortgage Amendments and recordings to be in form and
substance reasonably acceptable to the Collateral Agent.

(ii) Counsel Opinions. Local counsel opinions with respect to each Mortgage
Amendment in form and substance reasonably satisfactory to the Collateral Agent.

(iii) Title Insurance. With respect to each Mortgaged Property, a date down
endorsement to the existing Title Policy insuring (or committing to

 

2



--------------------------------------------------------------------------------

insure) the Lien of such Amended Mortgage as a valid and enforceable Second
Priority Lien on the Mortgaged Property described therein (such endorsements
collectively, the “Mortgage Endorsements”) issued by the Title Company, which
reasonably assures the Collateral Agent that such Amended Mortgage is a valid
and enforceable Second Priority Lien on such Mortgaged Property, free and clear
of all defects and encumbrances except Permitted Collateral Liens, such Mortgage
Endorsements to be in form and substance reasonably satisfactory to the
Collateral Agent.

(iv) Mortgaged Property Indemnification. Such affidavits, certificates,
instruments of indemnification and other items (including a so-called “gap”
indemnification) as shall be reasonably required to induce the Title Company to
issue the Mortgage Endorsements.

(v) Collateral Fees and Expenses. Evidence reasonably acceptable to the
Collateral Agent of payment by the applicable Pledgors of all Mortgage
Endorsement premiums, search and examination charges, mortgage recording taxes,
fees, charges, costs and expenses required for the recording of any Mortgage
Amendments and issuance of such Mortgage Endorsements.”

3. Conditions Precedent to Effectiveness. The effectiveness of the amendments
and other agreements set forth in this Amendment are subject in each instance to
the satisfaction of each of the following conditions precedent, each in a manner
reasonably satisfactory to the Collateral Agent:

3.1. Opinion of Counsel and Officers’ Certificate. The Trustee and Collateral
Agent shall have received an Opinion of Counsel and an Officers’ Certificate
(each term as defined in the Indenture) in accordance with Section 9.07 of the
Indenture.

3.2. Amendment. This Amendment shall have been duly executed and delivered by
the Pledgors and the Collateral Agent.

3.3. Issuance of Add-On Notes. The Add-On Notes shall have been issued pursuant
to and in accordance with the terms of the Indenture.

4. Continuing Effect. Except as otherwise specifically set out herein, the
provisions of the Security Agreement shall remain in full force and effect.

5. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.

6. Severability of Provisions. Any provision hereof which is invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
invalidating the remaining provisions hereof or affecting the validity, legality
or enforceability of such provision in any other jurisdiction.

 

3



--------------------------------------------------------------------------------

7. Assignment. This Amendment shall (i) be binding upon the Pledgors, their
respective successors and assigns and (ii) inure, together with the rights and
remedies of the Collateral Agent under the Security Agreement, to the benefit of
the Collateral Agent and the other Secured Parties and each of their respective
successors, transferees and assigns. No other persons (including any other
creditor of any Pledgor) shall have any interest herein or any right or benefit
with respect hereto.

8. Governing Law. Section 12.08 of the Indenture is incorporated herein, mutatis
mutandis, as if a part hereof.

9. Section Titles. The section titles contained in this Amendment are and shall
be without substantive meaning or content of any kind whatsoever and are not
part of this Amendment.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

PLEDGORS NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner
By:  

/s/ Leigh Ginter

  Name:  Leigh Ginter   Title:    Chief Financial Officer NORCRAFT FINANCE CORP.

By:

 

/s/ Leigh Ginter

  Name:  Leigh Ginter   Title:    Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO U.S. SECOND LIEN SECURITY AGREEMENT]



--------------------------------------------------------------------------------

COLLATERAL AGENT U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Donald T. Hurrelbrink

  Name:  Donald T. Hurrelbrink   Title:    Vice President

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO U.S. SECOND LIEN SECURITY AGREEMENT]